Exhibit 10.11
EXECUTION COPY
FIRST AMENDMENT TO CREDIT AGREEMENT
     FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
March 10, 2009 (the “Amendment Date”), by and among TRICO MARINE SERVICES, INC.,
a Delaware corporation (the “Borrower”), TRICO MARINE ASSETS INC., a Delaware
corporation (“Trico Assets”), as a Guarantor, and TRICO MARINE OPERATORS, INC.,
a Louisiana corporation (“Trico Operators”), as a Guarantor, the Lenders party
hereto (each, a “Lender” and, collectively, the “Lenders”) and NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, as Administrative Agent (in such capacity, the
“Administrative Agent”). Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined shall have the respective meanings provided
such terms in the Credit Agreement referred to below.
WITNESSETH:
     WHEREAS, the Borrower, Trico Assets, Trico Operators, the Lenders from time
to time party thereto, and the Administrative Agent are parties to a Credit
Agreement, dated as of August 29, 2008 (as amended, modified and/or supplemented
to, but not including, the date hereof, the “Credit Agreement”);
     WHEREAS, subject to the terms and conditions of this First Amendment, the
parties hereto wish to amend certain provisions of the Credit Agreement as
herein provided and the parties hereby acknowledge and agree that the amendments
set forth below shall apply retroactively as of December 31, 2008 (the “First
Amendment Effective Date”);
     NOW, THEREFORE, it is agreed:
I. Amendments to Credit Agreement.
     1. The definition of “Net Worth” appearing in Section 1 of the Credit
Agreement is hereby amended by deleting the text “, but excluding any treasury
stock and cumulative foreign translation adjustments” and inserting the text “,
but excluding any treasury stock, cumulative foreign translation adjustments and
write-downs of goodwill and/or non-amortizing intangible assets” in lieu
thereof.
     2. The definition of “Applicable Margin” appearing in Section 1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
     ““Applicable Margin” shall mean a percentage per annum equal to 3.25%.”
     3. Sections 2.08(a) of the Credit Agreement is hereby amended by deleting
the text “relevant” immediately preceding the text “Applicable Margin” appearing
in said Section.
     4. Section 10.04 of the Credit Agreement is hereby amended by (A) deleting
the word “and” at the end of subsection (xvi), (B) deleting the period at the
end of subsection

      NEWYORK 7013530 (2K)   Trico $50MM First Amendment





--------------------------------------------------------------------------------



 



(xvii) and inserting “; and” in lieu thereof, and (C) adding new subsection
(xviii) as follows: “(xviii) Indebtedness permitted under Section 10.12.”.
     5. Section 10.05 of the Credit Agreement is hereby amended by (A) deleting
the word “and” at the end of subsection (xi), (B) deleting the period at the end
of subsection (xii) and inserting “; and” in lieu thereof, and (C) adding new
subsection (xiii) as follows: “(xiii) Investments permitted under
Section 10.12.”.
     6. Section 10.12 of the Credit Agreement is hereby amended by deleting in
its entirety subsection (ii) contained therein and replacing it with the
following new subsection (ii): “(ii)(x) guarantees of indebtedness of DeepOcean
and its Subsidiaries in an aggregate principal amount not to exceed $300,000,000
and (y) other additional Investments not to exceed $5,000,000 in the
aggregate.”.
II. Miscellaneous Provisions.
     1. In order to induce the Lenders to enter into this First Amendment, the
Borrower hereby represents and warrants that other than with respect to a
Default or Event of Default that may have occurred under Section 10.09 of the
Credit Agreement (which Default or Event of Default is cured by this First
Amendment), (i) no Default or Event of Default exists as of the First Amendment
Effective Date (as defined herein) before giving effect to this First Amendment,
(ii) no Default or Event of Default exists as of the First Amendment Effective
Date (as defined herein) after giving effect to this First Amendment and
(iii) all of the representations and warranties contained in the Credit
Agreement or the other Credit Documents are true and correct in all material
respects on the First Amendment Effective Date both before and after giving
effect to this First Amendment, with the same effect as though such
representations and warranties had been made on and as of the First Amendment
Effective Date (it being understood that any representation or warranty made as
of a specific date shall be true and correct in all material respects as of such
specific date).
     2. The Credit Agreement is modified only by the express provisions of this
First Amendment and this First Amendment shall not constitute a modification,
acceptance or waiver of any other provision of the Credit Agreement or any other
Credit Document except as specifically set forth herein.
     3. This First Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.
     4. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
     5. This First Amendment shall become effective on the Amendment Date (and
the amendments and other modifications set forth herein shall apply
retroactively as of the

      NEWYORK 7013530 (2K)   Trico $50MM First Amendment





--------------------------------------------------------------------------------



 



First Amendment Effective Date) when the Borrower, each other Credit Party and
the Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to White & Case LLP, 1155 Avenue of
the Americas, New York, NY 10036; Attention: May Yip (facsimile number:
212-354-8113 / email: myip@whitecase.com).
     6. From and after the First Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement, as modified hereby.
* * *

      NEWYORK 7013530 (2K)   Trico $50MM First Amendment





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

            TRICO MARINE SERVICES, INC.
      By:           Name:           Title:           TRICO MARINE ASSETS INC.
      By:           Name:           Title:           TRICO MARINE OPERATORS,
INC.
      By:           Name:           Title:        

signature page to First Amendment Trico $50MM Credit Agreement
NEWYORK 7013530 (2K)







--------------------------------------------------------------------------------



 



            NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
Individually and as Administrative Agent and Lead Arranger
      By:           Name:   Martin Lunder        Title:   Senior Vice President 
            By:           Name:   Martin Kahm        Title:   Vice President   
 

signature page to First Amendment Trico $50MM Credit Agreement
NEWYORK 7013530 (2K)





--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG TRICO MARINE SERVICES, INC., TRICO MARINE
ASSETS INC., TRICO MARINE OPERATORS, INC., VARIOUS FINANCIAL INSTITUTIONS AND
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT         NAME
OF INSTITUTION:

NORDEA BANK NORGE ASA, CAYMAN ISLANDS BRANCH
      By:           Name:   Martin Lunder        Title:   Senior Vice President 
            By:           Name:   Martin Kahm        Title:   Vice President   
 

signature page to First Amendment Trico $50MM Credit Agreement
NEWYORK 7013530 (2K)





--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG TRICO MARINE SERVICES, INC., TRICO MARINE
ASSETS INC., TRICO MARINE OPERATORS, INC., VARIOUS FINANCIAL INSTITUTIONS AND
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT         NAME
OF INSTITUTION:

BAYERISCHE HYPO-UND VEREINSBANK AG
      By:           Name:           Title:                 By:           Name:  
        Title:        

signature page to First Amendment Trico $50MM Credit Agreement
NEWYORK 7013530 (2K)

